            Case 1:19-cv-03143-SDG Document 19-3 Filed 10/26/20 Page 1 of 4


From:                       Snodgrass, Ramie
To:                         jbreloski@atlawip.com
Cc:                         Crawford, Donna; Snodgrass, Ramie
Subject:                    RE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez Objections
Date:                       June 8, 2020 1:59:39 PM


Hi Jeff,

I wanted to circle back with you on your request for contact information for the seller associated
with these 2 ASINS (x31B and x2H1) and rodriquez@i-copyright.com.

Amazon cannot identify a seller strictly by using an ASIN; we would need an order ID.

We identified a seller associated with rodriquez@i-copyright.com, but that seller was not associated
with either of the ASINs you provided.

If you have any questions, please let me know.

Ramie Snodgrass | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8208 | Fax: (206) 757-7208
Email: ramiesnodgrass@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.



From: Snodgrass, Ramie
Sent: Friday, May 22, 2020 8:15 AM
To: 'jbreloski@atlawip.com' <jbreloski@atlawip.com>
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

Sure, sounds good.

Ramie Snodgrass | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8208 | Fax: (206) 757-7208
Email: ramiesnodgrass@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.



From: jbreloski@atlawip.com <jbreloski@atlawip.com>
Sent: Thursday, May 21, 2020 3:17 PM
To: Snodgrass, Ramie <RamieSnodgrass@dwt.com>
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

[EXTERNAL]
            Case 1:19-cv-03143-SDG Document 19-3 Filed 10/26/20 Page 2 of 4


Sounds good, Ramie.
Do you want to call my number below?

Thanks,
   Jeff

Jeffrey T. Breloski
ATLawip LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
Telephone No.: (678) 667-3491
In/out Office; Expedited – 6.4-8; 6.25-27; 7.20-24
                                         Stay Healthy re COVID-19 (Coronavirus)


From: Snodgrass, Ramie <RamieSnodgrass@dwt.com>
Sent: May 21, 2020 11:04 AM
To: jbreloski@atlawip.com
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

Hi Jeff,
Either is fine for me. Unless you have a preference, let’s do 9:30 a.m. PST (12:30 p.m. EST).

Best, Ramie

Ramie Snodgrass | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8208 | Fax: (206) 757-7208
Email: ramiesnodgrass@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.



From: jbreloski@atlawip.com <jbreloski@atlawip.com>
Sent: Thursday, May 21, 2020 7:03 AM
To: Snodgrass, Ramie <RamieSnodgrass@dwt.com>
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

[EXTERNAL]


Hi Ramie,
Thanks for your email. Yes, I’m free tomorrow at 9:30 AM. Do you mean PST or
EST? I assume the latter.
            Case 1:19-cv-03143-SDG Document 19-3 Filed 10/26/20 Page 3 of 4


Let me know,
   Jeff

Jeffrey T. Breloski
ATLawip LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
Telephone No.: (678) 667-3491
In/out Office; Expedited – 6.4-8; 6.25-27; 7.20-24
                                         Stay Healthy re COVID-19 (Coronavirus)


From: Snodgrass, Ramie <RamieSnodgrass@dwt.com>
Sent: May 20, 2020 10:30 AM
To: jbreloski@atlawip.com
Cc: Crawford, Donna <DonnaCrawford@dwt.com>; Snodgrass, Ramie <RamieSnodgrass@dwt.com>
Subject: FW: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

Hi Jeff,

I was forwarded your message below. Are you available to meet and confer on Friday (5/22)
morning at 9:30 a.m.?

Best, Ramie

Ramie Snodgrass | Davis Wright Tremaine LLP
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8208 | Fax: (206) 757-7208
Email: ramiesnodgrass@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.



From: jbreloski@atlawip.com <jbreloski@atlawip.com>
Sent: Tuesday, May 19, 2020 12:45 PM
To: Beetham, Zachary <ZacharyBeetham@dwt.com>
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RE: RESPONSE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie
Rodriquez Objections

[EXTERNAL]


Thanks, Mr. Beetham.

When can we expect Amazon’s substantive responses?

Take care,
            Case 1:19-cv-03143-SDG Document 19-3 Filed 10/26/20 Page 4 of 4


   Jeff

Jeffrey T. Breloski
ATLawip LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
Telephone No.: (678) 667-3491
In/out Office; Expedited – 6.4-8; 6.25-27; 7.20-24
                                         Stay Healthy re COVID-19 (Coronavirus)


From: Beetham, Zachary <ZacharyBeetham@dwt.com>
Sent: May 15, 2020 4:35 PM
To: JBreloski@ATLawip.com
Cc: Crawford, Donna <DonnaCrawford@dwt.com>
Subject: RESPONSE: SUB1004853 Uber Scientific LLC dba Amazon Seller Ub vs Doe Bobbie Rodriquez
Objections

Hello,

Attached are the responses to the above referenced matter on behalf of Amazon.

Best,

Zachary Beetham | Davis Wright Tremaine LLP
Client Prog Coordinator
920 Fifth Avenue, Suite 3300 | Seattle, WA 98104
Tel: (206) 757-8706 | Fax: (206) 757-7700
Email: zacharybeetham@dwt.com | Website: www.dwt.com

Anchorage | Bellevue | Los Angeles | New York | Portland | San Francisco | Seattle | Washington, D.C.
